Citation Nr: 0946535	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for median compression 
neuropathy of the left hand, claimed as secondary to the 
service-connected right hand condition involving injury to 
the distal nerves of the medial three fingers and extensor 
tendon injury to the distal phalanx of the right ring finger.

2.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected right hand condition 
involving injury to the distal nerves of the medial three 
fingers and extensor tendon injury to the distal phalanx of 
the right ring finger.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued on April 2007, 
which, inter alia, denied service compression for median 
compression of neuropathy, left hand; claimed as left hand 
condition, and on February 2008, which denied service 
connection for depression, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran appeared and offered testimony at a video 
conference hearing which was held in April 2009 at the 
Hartford RO.  Additional evidence, accompanied by a waiver of 
RO initial review executed pursuant to 38 C.F.R. 
§ 20.1304(c), was submitted after the hearing.  This newly 
submitted evidence has been incorporated into the claims 
file.

The Board notes that in June 2008, the Veteran filed a 
separate claim of entitlement 38 U.S.C.A. § 1151 for 
rectal/internal injuries and anxiety, based upon Department 
of Veterans Affairs medical treatment rendered in April 2008.  
That matter is referred to the RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A.  Social Security Records

At an April 2008 VA psychiatric treatment, the Veteran 
reported that he had recently "been approved for Social 
Security benefits."  A review of the claims file does not 
reveal any documented efforts made by VA to obtain the 
Veteran's Social Security records.  Efforts in this regard 
should be made by the RO, consistent with the provisions of 
38 C.F.R. § 3.159(c)(2).

B.  Actions Concerning Service Connection for Median 
Compression Neuropathy of the Left Hand

The Veteran has contended, in his December 2007 Notice of 
Disagreement and at his April 2009 video conference hearing, 
that the service-connected disabilities in his right hand 
caused him, over a 30 year period, to use his left hand for 
various occupational activities as a carpenter.  According to 
the Veteran, he now experiences symptoms in his left hand 
which resulted from overuse of that hand.  Post-service VA 
treatment records from January 2007 reveal that the Veteran 
was diagnosed at that time with severe median compression 
neuropathy across the carpal tunnel of the left hand.

To date, the Veteran has not been afforded a VA examination 
of his left hand.  In view of the January 2007 medical 
diagnosis and the Veteran's reported symptomatology, a VA 
examination of his left hand should be performed to assess 
its nature and etiology.  

C.  Actions Concerning Service Connection for Depression
 
By way of procedural history, the Veteran's claim of service 
connection for depression, claimed as secondary to the 
service-connected right hand condition involving injury to 
the distal nerves of the medial three fingers and extensor 
tendon injury to the distal phalanx of the right ring finger, 
was denied in a February 2008 rating decision.  In April 
2008, the Veteran filed a timely Notice of Disagreement as to 
that issue, and also submitted additional psychiatric 
treatment records for the RO's consideration.  
Notwithstanding the same, VA has not provided the Veteran 
with a Statement of the Case addressing that issue.   Under 
the circumstances, that issue must be remanded for the 
issuance of a Statement of the Case.  38 U.S.C.A. § 7105; see 
Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 
12 Vet. App. 238 (1999).

VA treatment records also reflect that in November 2006, the 
Veteran reported feelings of frustration and irritation at 
functional limitations caused by chronic symptoms in his 
hands.  At that time, the Veteran was diagnosed with 
adjustment disorder with depressed mood.  Subsequent VA 
treatment records relating to treatment through September 
2008 document ongoing symptoms of depression.  At his April 
2009 hearing, the Veteran related that he had experienced 
depression since his separation from active duty service.

The Veteran has also not received a VA psychiatric 
examination to determine the nature and etiology of his 
symptoms of depression and diagnosed adjustment disorder.  
Given the diagnosis of adjustment disorder, subsequent and 
ongoing symptoms of depression, and the Veteran's testimony 
of continuity of depression since his active duty service, a 
VA examination should be performed to assess the nature and 
etiology of the Veteran's psychiatric disorder.  However, it 
should be noted that this examination will only be necessary 
if the Veteran submits a timely Notice of Disagreement after 
the receipt of the Statement of the Case for the claim for 
service connection for depression secondary to his service 
connected right hand disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted, and all 
records of medical treatment associated 
with the Veteran's reported grant of 
Social Security disability benefits 
should be requested.  All records 
obtained pursuant to this request must be 
incorporated into the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Provide the Veteran with a Statement 
of the Case for the issue of service 
connection for depression, claimed as 
secondary to the service-connected right 
hand condition involving injury to the 
distal nerves of the medial three 
fingers and extensor tendon injury to 
the distal phalanx of the right ring 
finger.  The Veteran must also be 
informed of the necessity of submitting 
a timely Substantive Appeal for this 
issue in order to complete his appeal.  

3.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed left hand 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left hand disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed left hand 
disorder is proximately due to or the 
result of the Veteran's service-connected 
right hand disabilities, or is 
etiologically related to the Veteran's 
period of active service.  If the left 
hand disability is not determined to be 
due to the service connected right hand 
disability or to active service, the 
examiner is requested to offer an 
additional opinion as to whether it is at 
least as likely as not that the diagnosed 
left hand disorder was aggravated by the 
service connected right hand disability.  

The examiner must provide a complete 
rationale for the opinions expressed, 
with references to all relevant service 
treatment records, lay statements, and 
post-service private and VA treatment 
records, as "[i]t is the factually 
accurate, fully articulated, sound 
reasoning for the conclusion, not the 
mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  If, and only if, the Veteran submits 
a timely Substantive Appeal for the issue 
of service connection for depression, 
claimed as secondary to the service-
connected right hand condition involving 
injury to the distal nerves of the medial 
three fingers and extensor tendon injury 
to the distal phalanx of the right ring 
finger, he should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's 
claims file should be made available to 
the examiner in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examining psychiatrist should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the VA examining 
psychiatrist is requested to provide a 
diagnosis(es) corresponding to the 
claimed psychiatric disorder(s).  The VA 
examiner should provide in the report the 
full provisions of the DSM-IV criteria 
relevant to depression and/or any other 
psychiatric disorders diagnosed by the 
examiner.  

In expressing the diagnosis, the examiner 
should state with specificity how the 
Veteran's current and previous 
symptomatology, as reported by the 
Veteran and noted in the evidence in the 
claims file, meets the DSM-IV criteria 
for the diagnosed psychiatric disorder.  

The examiner's explanation should also 
take into account and address the 
symptoms, findings, and diagnoses 
expressed in the Veteran's VA treatment 
records and at his April 2009 
videoconference hearing.

If the examiner finds that the Veteran 
does not demonstrate a current 
psychiatric disorder, the examiner should 
provide an explanation as to how the 
Veteran's current and previous 
symptomatology does not meet the DSM-IV 
criteria for depression.

If the Veteran is diagnosed with 
depression or other acquired psychiatric 
disability, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(that is, a 50 percent or greater 
probability) that the diagnosed 
depression is proximately due to or the 
result of the Veteran's service-connected 
right hand disabilities, or is 
etiologically related to the Veteran's 
period of active service.  If depression 
is not determined to be due to the 
service connected right hand disability 
or to active service, the examiner is 
requested to offer an additional opinion 
as to whether it is at least as likely as 
not that the diagnosed depression was 
aggravated by the service connected right 
hand disability.  

5.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
median compression neuropathy of the left 
hand, claimed as secondary to the 
service-connected right hand condition 
involving injury to the distal nerves of 
the medial three fingers and extensor 
tendon injury to the distal phalanx of 
the right ring finger, and entitlement to 
service connection for depression, 
claimed as secondary to the service-
connected right hand condition involving 
injury to the distal nerves of the medial 
three fingers and extensor tendon injury 
to the distal phalanx of the right ring 
finger, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


